Case 1:19-gj-00048-BAH Document 1-15 Filed 07/26/19 Page 1 of 6




          EXHIBIT N
                                      Case 1:19-gj-00048-BAH Document 1-15 Filed 07/26/19 Page 2 of 6
ADAM B. SCHIFF. CALIFORNIA                                                                        ONE HU NDRED SIXTEENTH CONGRESS
            CHAIRMAN
                                                                                                       DEVIN NUNES, CALIFORNIA
 TIMOTHY BERGRUN, $tATf Oll!.E.CTOR                                                                           RANKING M EMBER
         12021 225-7690
  www.in 1e1Jigonce.h0use.gov                                                                         ALL[N SouZA, M~-.ORITY SlAH 0111£CTOR




                                                      Jermanent ~elect (ttommittee
                                                            on 3Jntelligence
                                                       mt.~. 1!,ous'e of l\epresentatibes

                                                                  May 8, 20 19

                The Honorable William P. Barr
                Attorney General of the United States
                United States Department of Justice
                950 Pennsylvania Avenue, N.W.
                Washington, D.C. 20530


                Dear Attorney General Ban-:

                        After repeated, bipartisan overtures and multiple, unreciprocated efforts by the House
                Permanent Select Committee on Intelligence ("Committee") to reach a reasonable
                accommodation on its requests to the Department of Justice for documents and materials related
                to the Special Counsel's investigation, including foreign intelligence and counterintelligence
                information, the Committee has no choice but to serve the attached subpoena for those materials.

                        On March 27, 2019, Ranking Member Devin N unes and I wrote on a bipartisan basis to
                request that all materials, regardless of form and classification, obtained or produced by the
                Special Counsel's Office during its investigation, be produced to the Committee starting on April
                2. The Committee received no response from you or the Department.

                         On April 25, after four weeks without any response, Mr. N unes and I again wrote on a
                bipartisan basis to reiterate the Committee's request. We affirmed that the Committee seeks the
                Department's cooperation in good faith, but underscored that absent the Department's
                meaningful compliance with the Committee's request by May 2, the Committee would have no
                choice but to resort to compulsory process. Our letter made clear that, for the Committee to
                discharge its unique constitutional and statutory responsibilities, the Committee requires full
                visibility into the Special Counsel's Office's unredacted report, findings, and underlying
                evidence and information. In particular, the Committee has an obligation to conduct necessary
                oversight to examine the forei gn intelligence and counterintelligence information gathered by the
                Specia l Counsel's Office, assess the counterintelligence and national security implications, and
                consider whether legislation or other appropriate remedies are required in response.

                        Representatives from the Department's Office of Legislative Affairs ("OLA") finally
                agreed to meet with Committee staff on April 29 to discuss, for the first and only time and on a
                bipartisan basis, the Committee's outstanding request. Committee staff outlined in detai l the
        Case 1:19-gj-00048-BAH Document 1-15 Filed 07/26/19 Page 3 of 6
                                        UNCLASSIFIED


Committee's request for documents and testimony and underscored the expectation that the
Department would begin to meaningfully comply with the Committee's request by the deadline
set out in our April 25 letter. On Monday, May 1, 2019, Committee staff reiterated by email to
OLA that, absent substantial compliance with the Committee's request, the Committee would
have no choice but to move towards compulsory process. Committee staff also requested that the
Department advise the Committee whether it would begin to produce any documents and, if so,
what schedule the Department anticipated following.

        OLA did not respond until May 3 -after the Committee's May 2 document production
deadline had already passed - and stated that the Department had already taken "meaningful
steps" in responding to the Committee's April 25 letter. The Department cited to (1) its
unilateral decision to allow only the Chairman and Ranking Member, along with one staff
member each, to review a less-redacted version of the Special Counsel's report with onerous
review restrictions - an offer that had already been rejected by the Committee on April 19 - and
(2) a brief phone call the Committee staff held with the Federal Bureau of Investigation (FBI)
regarding procedural matters unrelated to the substantive work of the Special Counsel's Office.
Neither of these responses amounted to a good faith effort to negotiate an accommodation_ of the
Committee's request.

        That same day, Committee staff cautioned, again, that the Department's refusal to begin
complying in any meaningful way with the Committee's actual document request would leave it
no choice but to resort to compulsory process. Committee staff also underscored that the
Department's onerous access restrictions for the less-redacted version of the report were
unacceptable and did not constitute a reasonable accommodation. Committee staff further
reminded the Department that it provided the Committee during the last Congress an expansive
and voluminous production of classified and sensitive records pertaining to closed and ongoing
investigations, including this very same investigation. In fact, on July 6, 2018, the Department
informed our Committee that it had provided more than 880,000 pages of documents related to
the FBI investigation into former Secretary of State Hillary Clinton's use of a private email
server, as well thousands of pages of responsive documents related to the then-ongoing
investigation into Russia's interference in the 2016 presidential election (see enclosed letter).
These materials were of the precise type the Department now claims it is prohibited from giving
to the full Committee, including classified and law enforcement sensitive information,
documents related to third parties, and those pertaining to ongoing investigations.

         Finally, Committee staff again communicated with the Department on May 7 as part of
the Committee's continuing yet unreciprocated effort to reach a reasonable accommodation.
Staff asked once again to meet with the Department to discuss a reasonable accommodation of
the Committee's request. Committee staff emphasized yet again that the Committee had yet to
receive a meaningful response or a single document from the Department and that, despite the
Committee's best efforts to negotiate in good faith, the Department has repeatedly missed
deadlines set by the Committee without explanation. For a final time, Committee staff reiterated
that if the Committee did not receive meaningful compliance, the Committee would have no

                                                2
         Case 1:19-gj-00048-BAH Document 1-15 Filed 07/26/19 Page 4 of 6
                                                UNCLASSIFIED


choice but to consider alternative courses of action, including compulsory process. This meeting
request remains unfulfilled.

        The Department's failure to engage and negotiate with the Committee, and its failure to
comply in any meaningful way with the Committee's bipartisan document request, necessitates
the issuance of the attached subpoena.
        As outlined in the subpoena schedule, the Committee requests ( 1) the complete and
unredacted version of the report submitted by Special Counsel Robert S. Mueller 111; (2) all
documents and materials, regardless of form and classification, referenced in the unredacted
report; and (3) all documents and materials, regardless of form and classification, obtained or
generated by the Special Counsel's Office in the course of its investigation referring or relating
to (a) any foreign individuals or entities of any type, (b) any persons or entities associated with or
acting in any capacity as a representative, agent, or proxy for any such foreign individuals or
entities, (c) any communications, interactions, or links between or about U.S. persons and such
foreign individuals or entities, and (d) any effort to influence, impede, or obstruct congressional
investigations.
        The attached subpoena schedule, moreover, makes clear that the Committee's demand
includes material that contains or relates to grand jury information. Pursuant to the National
Security Act and the Federal Rules of Criminal Procedure, the Committee is entitled as a matter
of law to all foreign intelligence and counterintelligence information contained in the Special ·
Counsel's report, as well as the underlying evidence and information obtained or generated by
the Special Counsel's Office. 1 Rule 6(e) of the Federal Rules of Criminal Procedure, moreover,
poses no bar to disclosure to the Committee of grand jury material involving foreign intelligence
or counterintelligence. 2

        The fact that evidence and information may have been gathered during a criminal
investigation, including through the grand jury process, and may be unclassified in no way
diminishes its nature as foreign intelligence or counterintelligence information that must be




1 See 50 U.S.C. § 3092 (requiring, among other things, that the heads of all departments, agencies, or entities of the
United States government involved in intelligence activities keep the congressional intelligence committees fully
and currently informed of all intelligence activities, and to furnish to the congressional intelligence committees upon
request any information or material concerning intelligence activities which is within the custody or control of the
departments, agency, or entity of the United States government); see also 50 U.S.C. § 3003(1) (defining
"intelligence" to include "foreign intelligence" and "counterintelligence").
2
  To the extent any such information relates to grand jury matters, Rule 6(e) of the Federal Rules of Criminal
Procedure poses no bar to disclosure of such materials to the Committee. Under the exception set forth in Rule
6(e)(3)(D), the Department of Justice may disclose to the Committee "any grand-jury matter involving foreign
intelligence, counterintelligence [], or foreign intelligence information," as well as any grand-jury matter involving
"grave hostile acts of a foreign power," "a threat of domestic or international sabotage or terrorism," or "clandestine
intelligence gathering activities by an intelligence service or network of a foreign power." Fed. R. Crim. P.
6(e)(3)(D).
                                                           3
         Case 1:19-gj-00048-BAH Document 1-15 Filed 07/26/19 Page 5 of 6
                                                 UNCLASSIFIED


provided to the Committee. 3 This includes info rmation regarding efforts by the Russian
government or other foreign actors to contact or communicate with Americans. For example,
overtures from the Russian government to a presidential campaign, such as the June 9, 2016,
meeting at Trump Tower, were relevant to the Special Counsel's crimina l investigation, but such
outreach by fo reign actors to Americans also constitutes important and relevant information for
foreign intelligence and counterintelligence purposes. The Special Counsel's report is replete
with similar information about contacts between Russian officials, agents, or proxies with U.S.
persons, all of which involve foreign intelligence and counterintelligence equities, even if not
classified.

        For the reasons outlined above, the Committee's resort to compulsory process is
necessary and due to the Department's failure to comply with the Committee's repeated requests.
Consistent with Rule 10 of the Committee's Rules of Procedure for the 11 6th Congress, the
Committee therefore commands by subpoena that the Department produce the documents
identified in the attached subpoena schedule by 3 p.m. on Wednesday, May 15, 2019.

       Please have the Department contact the Committee Majority Staff at (202) 225-7690 to
coordinate the production.




                                                      Sincerely,




                                                  Adam B. Schiff
                                                    Chairman




3
  Coun terintelligence information is defined as " in formation gathered ... to protect against espionage [and] other
intelligence activities ... conducted by or on behalf of foreign governments .. . foreign organizations, or foreign
persons[.]" 50 U.S.C. § 3003(3). Foreign intelligence information is defined as is " information relating to the
capabilities, intentions, or activities of fore ign governments or elements thereof, foreign organizations, or foreign
persons[ ... )." 50 U.S.C. § 3003(2).
                                                            4
        Case 1:19-gj-00048-BAH Document 1-15 Filed 07/26/19 Page 6 of 6
                                     UNCLASSIFIED


Enclosures:


1. Subpoena, Schedule A, Instructions and Definitions, and Committee Rules of Procedure

2. Letter from Chairman Adam B. Schiff and Ranking Member Devin Nunes to Attorney
   General William P. Barr, Deputy Attorney General Rod J. Rosenstein, Director Christopher
   Wray (March 27, 2019)

3. Letter from Chairman Adam B. Schiff and Ranking Member Devin Nunes to Attorney
   General William P. Barr, Deputy Attorney General Rod J. Rosenstein, Director Christopher
   Wray (April 25, 2019)

4. Letter from Assistant Attorney General Stephen E. Boyd to the House Judiciary Committee
   and House Permanent Select Committee on Intelligence (July 6, 2018)




                                             5
